UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7797


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DELANO BOOTHE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:09-cr-00063-RBS-TEM-9)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delano Boothe, Appellant Pro Se.      Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Delano Boothe appeals the district court’s order denying

his motion for a reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2012).     We have reviewed the record and find no

reversible error.      See United States v. Smalls, 720 F.3d 193

(4th Cir. 2013).    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Boothe, No. 4:09-cr-

00063-RBS-TEM-9 (E.D. Va. Nov. 25, 2014).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2